Citation Nr: 1342134	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity for accrued benefits purposes.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity for accrued benefits purposes.

3.  Entitlement to service connection for a gall bladder disorder for accrued benefits purposes.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for arthritis of the lumbar spine for accrued benefits purposes.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected nonproliferative diabetic retinopathy for accrued benefits purposes.

6.  Entitlement to an earlier effective date than March 29, 2004, for the grant of service connection for nonproliferative diabetic retinopathy for accrued benefits purposes.

7.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction for accrued benefits purposes.

8.  Entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction for accrued benefits purposes.

9.  Entitlement to a higher level of special monthly compensation beyond level K for loss of use of a creative organ for accrued benefits purposes.

10.  Entitlement to an effective date earlier than March 31, 2003, for special monthly compensation (SMC) based on loss of use of a creative organ for accrued benefits purposes.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  Service in Vietnam is evidenced in the record.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant's claims previously were before the Board and remanded for further development in September 2012.  In that regard, the Board found in the September 2012 remand that the above-listed claims were in appellate status because the appellant had filed a claim for accrued benefits in April 2005, which was within one year of the March 2005 rating decision that adjudicated the above issues as original claims of the Veteran.  See Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The issues are again before the Board.

In addition, the Board acknowledges that in certain circumstances claims for accrued benefits due to a deceased beneficiary may also be inferred as a request by the claimants to be substituted as the claimant for the purposes of processing veterans' claims to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  However, given that the Veteran died in May 2005, prior to the effective date stated in published proposed rule that pertains to a request for substitution, the Board finds that the claim cannot be construed as an inferred request for substitution.  As such, the Board finds that the issue of substitution is not applicable in this case.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Despite the development already undertaken, the Board concludes that another remand is required in this case.

Specifically, the September 2012 Board remand referenced above noted that, "the medical evidence shows that the Veteran sought advice from VA surgeons regarding the viability of a surgical removal of his gallbladder.  After learning that those physicians determined that he was not in a condition to undergo such surgery, treatment notes indicate that the Veteran intended to travel to Birmingham to obtain a second opinion.  It is unclear whether the Veteran intended to seek advice from a different VA physician or whether he intended to seek an opinion from a private physician.  In any case, the RO should ensure that the Veteran's VA claims folder includes all treatment records that pertain to him, including those that may be at VAMC Birmingham or other VA facilities."  In an attempt to comply with the Board's remand instructions, the Appeals Management Center (AMC) associated the Veteran's treatment records from the Biloxi, Mississippi VAMC.  There is no indication, however, that the AMC sought treatment records from any other VA health care system, to include the Birmingham VAMC.  Indeed, the AMC sent the appellant a letter in January 2013 noting that records had been associated with the claims file from the Biloxi VAMC, but failed to indicate that records from any other health system had been requested and determined to be unavailable.

In addition, while the matters listed on the title page were adjudicated prior to the Veteran's death, the appellant is not eligible to substitute for the Veteran and a rating decision has not yet been issued to her.  See M21-1MR, Part I, Chap. 5, § J.50(c); Part III, Chap. v, § 2.B(9); Part VIII, Chap. 4, § 1(b). 

Moreover, the Board observes that the AMC failed to adjudicate/readjudicate the issue of entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction for accrued benefits purposes as directed by the September 2012 Board remand.  Although the AMC did address the issue of entitlement to an earlier effective date for SMC based on loss of use of a creative organ for accrued benefits purposes in the supplemental statement of the case, this is a separate claim, though similar.

In light of the foregoing, the Board concludes that another remand is required to ensure compliance with its September 2012 directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran's disabilities from all appropriate VA facilities, specifically to include records from November 2004 at the Birmingham VAMC and from September 2004 from the New Orleans VAMC.  Any negative responses should be documented in the file and the appellant must be afforded an opportunity to provide such medical records.

2.  Adjudicate, by way of a rating decision, the claims for accrued benefits for entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity; service connection for a gall bladder disorder; whether new and material evidence has been submitted to reopen a previously denied claim for service connection for arthritis of the lumbar spine; entitlement to an initial disability rating in excess of 10 percent for service-connected nonproliferative diabetic retinopathy; entitlement to an earlier effective date than March 29, 2004, for the grant of service connection for nonproliferative diabetic retinopathy; entitlement to an initial compensable disability rating for service-connected erectile dysfunction; entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction; entitlement to a higher level of special monthly compensation beyond level K for loss of use of a creative organ; and entitlement to an effective date earlier than March 31, 2003, for special monthly compensation (SMC) based on loss of use of a creative organ, all pursuant to Taylor v. Nicholson, 21 Vet. App. 126 (2007).  [It is noted that the appellant is not required to file a notice of disagreement in response to the rating decision, however, as a rating decision was not issued concerning these issues, this due process requirement has not been met.]

3.  After the above is complete, readjudicate the appellant's claims, including entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction for accrued benefits purposes.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


